 
CONSULTING SERVICES AGREEMENT
 
This Consulting Services Agreement is entered into this 14th day of November
2012 between American Strategic Minerals Corporation, a Nevada corporation
(“Client”) and C&H Capital Inc. a Georgia corporation (“Consultant”).
 
Recitals
 
WHEREAS, Client desires to retain the services of Consultant to facilitate long
range strategic investor relations planning and other services related thereto,
including business or/or financial planning and Consultant agrees to be retained
by Client upon the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing, of the mutual promises and
covenants set forth herein and for other good and valuable consideration, the
parties agree as follows:
 
1.           Appointment.  Client hereby engages Consultant on a non-exclusive
basis and Consultant hereby accepts the engagement to become a consultant and
adviser to Client and to render certain services to Client as set forth on
Exhibit A, attached hereto (the “Services”). Consultant shall have no authority
to bind Client to any contract or obligation or to transact any business on
Client’s name or on behalf of Client in any manner whatsoever. Client shall not
be obligated to accept any recommendations or close any transactions recommended
or submitted to Client by Consultant. Consultant shall at all times comply with
applicable federal and state securities laws and regulations in providing the
Services.
 
2.           Independent Contractor.  In its performance of the Services,
Consultant and its employees and/or agents shall be an independent contractor
and not an employee, partner or joint venture of Client. Consultant shall
provide the Services according to its own means and methods of work which shall
be in the exclusive control of Consultant. Consultant shall not be subject to
the control or supervision of Client, except as it relates to the Services.
 
3.           Term/Termination.  The term of this Agreement (“Term”) shall
commence on the date hereof and continue for twelve (12) months. The Term may be
extended by mutual agreement of Client and Consultant which agreement shall be
in writing and shall constitute an amendment to this Agreement. Either Client or
Consultant may terminate this Agreement upon thirty (30) days prior written
notice in the event either party violates a material provision of this Agreement
and fails to cure such breach within ten (10) days of written notice of such
violation from the non-breaching party.
 
4.           Due Diligence Information.  Upon written request, Client shall
provide Consultant any information requested by Consultant that Client deems
reasonable and necessary (in Client’s sole discretion) to enable Consultant to
be become sufficiently familiar with Client’s business so as to be able to
provide the Services.
 
 
Consulting Services Agreement- Page 1

--------------------------------------------------------------------------------

 
 
5.           Compensation/Expenses.
 
(a)           Compensation.  Consultant shall receive the following compensation
from Client:
 
(i)           Client shall deliver to Consultant One Million (1,000,000)
restricted shares of Client’s Common Stock (“Shares”) on the date hereof, which
shall be free and clear of all liens and encumbrances. Consultant acknowledges
that (i) certificates representing the Shares shall be bear a legend
 restricting transferability (“Transfer Restriction”) under the Securities Act
of 1933, as amended (“1933 Act”) and (ii), as a result, the Common Stock shall
be considered “restricted securities” under the 1933 Act and may only be resold,
assigned, transferred or otherwise disposed of in compliance with 1933 Act and
the rules and regulations promulgated by the Securities and Exchange Commission
thereunder, specifically Rule 144.
 
6.           Exclusivity; Performance; Confidentiality.  Services rendered by
the Consultant under this Agreement shall not be exclusive and Consultant may
perform similar or different services for other persons. Consultant will, at all
times, faithfully and in a professional manner perform all of the Services
required of it under this Agreement.  Consultant shall be required to spend only
such amount of time as it shall deem necessary and appropriate to provide the
Services in a commercially reasonable manner. Consultant does not guarantee that
the Services will have any impact upon the Client’s business or that there will
be any specific result from the Services. Consultant agrees that all information
deemed confidential or proprietary by the Client which Consultant shall obtain
under this Agreement and in connection with the Services shall not be, directly
or indirectly, disclosed without the prior written consent of Client, unless and
until such information is otherwise known to the public generally or is no
longer treated by Client as confidential or proprietary.
 
7.           Consultant’s Representation.  Consultant (on its own behalf and on
behalf of any and all related parties, affiliates, owners, members, employees,
officers, and directors) agrees it (and such persons) will comply with all laws,
rules and regulations related to the activities on behalf of the Client
contemplated pursuant to this Agreement.  Consultant shall provide a prominent
notice on all newsletters and websites/webcasts/interview materials and other
communications with investors or prospective investors in which Consultant may
be reasonably deemed to be giving advice or making a recommendation that
Consultant has been compensated for its services and received stock of the
Client (directly or indirectly) specifically referencing Client by name and the
number of shares received (directly or indirectly) and will profit from its
promotional activities for Client, including the number of shares and whether it
has or will be making sales during any period. Consultant agrees that it will
not conceal at any time if it will, directly or indirectly, be selling shares
while promoting the stock and recommending that investors purchase the stock of
Client.  Consultant covenants and agrees that it will at all times engage in
acts, practices and courses of business that comply with Section 17(a) and (b)
of the Securities Act of 1933, as amended, as well as Section 10(b) of the
Securities Exchange Act of 1934, as amended, and has adopted policies and
procedures adequate to assure all of Consultant’s personnel are aware of the
limitation on their activities, and the disclosure obligations, imposed by such
laws and the rules and regulations promulgated thereunder.  Consultant is aware
that the federal securities laws restrict trading in the Client securities while
in possession of material non-public information concerning the Client as well
as the Requirements of Regulation FD that prohibit communications of material
non public information, and the requirements thereof in the event of an
unintentional or inadvertent non public disclosure.  Consultant agrees to
immediately inform Client in the event that an actual or potential Regulation FD
disclosure has occurred and assist counsel in the method by which corrective
steps should be taken.  Client acknowledges that with respect to any Client
securities now or at any time hereafter beneficially owned by Consultant or any
of its affiliates, that it will refrain from trading in the Client’s securities
while it or any such affiliate is in possession of material non-public
information concerning the Client, its financial condition, or its business and
affairs or prospects
 
 
Consulting Services Agreement- Page 2

--------------------------------------------------------------------------------

 
 
8.           Arbitration.  Any controversy or claim arising out of or relating
to this Agreement, or breach thereof, shall be resolved by mutual agreement;
however, if not so resolved, the controversy, claim or breach shall be submitted
to arbitration in accordance with the rules of the American Arbitration
Association in the state of New York. Any decision arising from such arbitration
shall be binding on the parties and shall be enforceable as a judgment in any
court of competent jurisdiction. The prevailing party in such arbitration
proceeding shall be entitled to an award of reasonable attorney’s fees as
determined by the arbitrator(s).
 
9           Notices.  All notices, requests, demands, claims, and other
communications hereunder will be in writing.  Any notice, request, demand,
claim, or other communication hereunder shall be deemed duly given four (4)
business days after it is sent by registered or certified mail, return receipt
requested, postage prepaid, or the next business day after it is sent by
overnight courier, and addressed to the intended recipient at their respective
mailing address or via fax.
 
10.           Succession and Assignment.  This Agreement shall be binding upon
and inure to the benefit of the parties and their respective successors and
permitted assigns.  No party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other party.
 
11.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the domestic laws of the State of New York without giving
effect to any choice or conflict of law provision or rule.
 
12.           Amendments and Waivers.  No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by
Client and Consultant.   No waiver by any party of any default,
misrepresentation, or breach of covenant hereunder, whether intentional or not,
shall be deemed to extend to any prior or subsequent default, misrepresentation,
or breach of covenant hereunder or affect in any way any rights arising by
virtue of any prior or subsequent such occurrence.
 
13.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and together shall
constitute one and the instrument.
 
 
Consulting Services Agreement- Page 3

--------------------------------------------------------------------------------

 
 
14.           Entire Agreement.  This Agreement including the documents referred
to herein, constitutes the entire agreement between the parties and supersedes
any prior understandings, agreements, or representations by or between the
parties, written or oral, related to the subject matter hereof.
 
IN WITNESS WHEREOF, the parties have entered into this Agreement on the date
first written above.
 
 
CLIENT:
CONSULTANT:

 
C&H Capital Inc.
 
AMERICAN STRATEGIC

 
MINERALS CORPORATION

 
By:____________________________

 
By:_______________________ 
Jason Assad, President

 
 
Consulting Services Agreement- Page 4

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
SERVICES
 
1.    Provision of Services
 
Duties of Consultant, The Consultant will provide such services and advice to
the Company so as to advise the Company in investor relations. Consultant may
specifically complete the following:
 
(a)           Disseminate Public Information.  Consultant may disseminate public
information about the Company, its business and affairs, in the United States of
America, to investment professionals and private parties who may have an
interest in investing in the Company’s securities.  Consultant has relationships
with many members of the investment community including stockbrokers, buy and
sell-side portfolio managers, buy and sell-side research analysts, financial
newsletter writers, investment banks, fund managers, other investment
professionals, and private investors.  As a result, Consultant will disseminate
public information regarding the Company to its existing database of business
associates and to other investment professionals whom Consultant will research
and identify based on their potential interest in the Company.
 
(b)           Communicate with Investment Community.  Consultant may communicate
on an ongoing basis with members of the brokerage and investment community in
the United States of America whom Consultant has contacted for the benefit of
the Company and who have expressed a continued interest in the Company.
 
(c)           Conduct Conference Calls.  Consultant may conduct periodic group
conference calls with stockbrokers and other investment professionals who may
have an interest in the Company.  The group conference calls will enable the
Company’s senior management to present the Company’s “story” to a captive
audience.
 
(d)           Arrange Meetings with Investment Community.  Consultant may
identify investor conferences where the Company’s management may be invited to
attend, and arrange group or individual meetings with portfolio managers,
analysts, stockbrokers and other investment professionals in key money center
cities.
 
(e)           Facilitate Research Reports.  Consultant may provide introductions
to buy and sell-side research analysts, and financial newsletter writers with
the goal of facilitating the production of one or more research reports or
financial newsletters on the Company.
 
(f)           News Releases.  Consultant may review and, where appropriate, make
suggestions to modify the Company’s proposed news releases.  Consultant will
distribute Company’s news releases if requested.
 
(g)           Investor Relations.  Consultant may advise the Company regarding
best practices that are typical of the Investor Relations profession.
 
(h)           Public Presentations.  Consultant may review and comment upon the
Company’s web-site, brochure, PowerPoint presentation, fact sheet and other
investor oriented materials.
 
(i)           Media Contacts.   From time to time Consultant may provide
introductions to members of the media who may be interested in the Company’s
affairs.
 


Consulting Services Agreement- Page 5
 
 